DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 12/13/2021. The previous objections to the drawings and the specification have been withdrawn. The previous rejection pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of the amendments filed. 
Claims 1-22 remain pending for consideration on the merits. 

Response to Amendment
The amendments to the claims are not of a legible quality and are difficult to read. Applicant is required to submit an amendment and/or response which include a legible
copy of the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cooling air duct provided at a side of the drawer body” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “a cooling air duct provided at a side of the drawer body” which is not described in the disclosure such that one skilled in the art would recognize applicant’s possession of the claimed subject matter. In para. [0033] of the specification, it is disclosed that a duct guide 115 which guides movement of the cooling air duct 120 may be provided at a side surface of the drawer body 110. However, this is different from what is recited. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a rear part of the drawer body” in lines 1-3, which renders the claim indefinite because it is unclear if it is referring to the rear part previously disclosed in 
Claims 2-20 are rejected to as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2003/0115892 A1), hereinafter Fu, in view of Lim et al. (US 2011/0259036 A1), hereinafter Lim, and Tunzi (US 2008/0168792 A1).
Regarding claim 1, Fu teaches a refrigerator (fig. 1) comprising:
a cabinet (2, fig. 1) forming a storage compartment (30, fig. 1);
a rear panel (e.g. rear end of the outer housing 37 in fig. 5) forming a rear wall (49, fig. 11) of the storage compartment (30, fig. 11) and having at least one cooling air 76 on the rear end of the outer housing 37 in fig. 11) which discharges cooling air toward the storage compartment (30, fig. 11);
a fan housing (69, fig. 10) coupled to the rear panel (49, fig. 11) and in which a fan (71, fig. 11) configured to generate a circulation of the cooling air is installed; 
an outlet port (e.g. partition plate having 69 having an opening for a fan 71 in fig. 11) which is formed at the fan housing and discharges the cooling air supplied by driving of the fan (71, fig. 11); and 
a drawer (120, fig. 11) provided in the storage compartment (30, fig. 11), wherein, the drawer includes: 
a drawer body (e.g. the drawer 120 having a front wall 122 provided with a handle 123, a floor 126, side walls 128 and 129 and a rear wall 130 in fig. 10) forming a storage space (para. [0032]), the drawer body including a front part (122), a pair of side parts (128, 129), and a rear part (130);
a cooling air duct (e.g. formed between the top wall 84 and the glass plate 45 in fig. 11) provided over the storage space above the drawer body, the cooling air duct being configured to directly supply the cooling air only into the storage space (see at least fig. 11, wherein the cooling air is provided to the front area (i.e. first space) of the drawer 120; para. [0059]),
wherein the cooling air is provided to the storage space from an outside of the drawer (120, fig. 11), and
wherein the rear area is indirectly cooled by the cooling air provided in the front area (see at least fig. 11, wherein the cooling air (i.e. represented with arrow lines) cools the front area, then it flows to the rear area of the drawer. Furthermore, this limitation is inherently taught by Fu reference, due to the fan 71 creating a pressure difference between the inlet and the outlet allowing the cooling air to flow from the front area to the rear area of the drawer, and also due to natural convection).
However, Fu does not explicitly disclose the drawer including:
(i) a divider configured to partition the storage space into a first space and a second space, and 
a cooling air duct provided over only the first space above the drawer body, the cooling air duct being configured to directly supply the cooling air only into the first space, 
(ii) wherein the second space comprises a closed space defined by the divider, the front part of the drawer body, one of the pair of side parts of the drawer body and a rear part of the drawer body and the cooling air duct such that it prevents the cooling air provided in the first space from flowing into the second space, and the second space is indirectly cooled by the cooling air provided in the first space.
As to (i), Lim teaches a refrigerator having a drawer (20, fig. 1), wherein drawer includes a divider (30, fig. 3; or 95, fig. 6) configured to partition the storage space into a first space (43, fig. 3) and a second space (41, fig. 3), and a cooling air duct (90, fig. 3; paras. [0062]-[0063]; wherein the cold air guide 90 acts as a duct to guide cold air into the ice-making tray 70; or the ice-making unit housing 110, fig. 6) provided only the first space (43, fig. 3) above the drawer body (i.e. ice tray 70, fig. 3), the cooling air duct (90, fig. 3) being configured to directly supply the cooling air only into the first space (43, fig. 3),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Fu to have where the cooling air duct is provided only above the first space as taught by Lim, in order to reduce ice-making time (paras. [0071] and [0088]; wherein the cooling air is effectively utilized by discharging the cooling air to a specific space of the drawer, i.e. ice-making tray 70). 
As to (ii), Tunzi teaches a refrigerator (10, fig. 1) comprising having a plurality of spaces are separated by one or more fixed shelves (38), adjustable storage shelves (40, 42), and drawers (66, 68, 70), where an upper drawer (66) and the middle drawer (68) undergo indirect cooling (i.e. the chilled air flow does not enter the interior cavity of the drawers 66, 68, rather cooling air flow in the spaces around the drawers; para. [0028]) so that the temperature in the storage compartments is maintained at a lower temperature than the rest of refrigerator compartment (at least fig. 6; para. [0024]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Fu as modified to have a second space that is a closed space separated by a divider (i.e. separate drawers 66, 68) where the dividers prevents the cooling air provided in first space (i.e. the rest of refrigerator compartment and around the drawers 66, 68) from flowing into the second space, and the second space is indirectly cooled by the cooling air provided in the first space, as taught by Tunzi, in order to maintain the temperature of the second space at a lower temperature than the rest of refrigerator compartment. 

Regarding claim 2, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the cooling air duct (Lim, 90, fig. 3) is arranged such that the cooling air duct is in communication with the first space (Lim, 43, fig. 3) and not to the second space (Lim, 41, fig. 3).

Regarding claim 3, Fu as modified teaches the refrigerator of claim 2 as discussed above, further comprising an inlet port (Fu, 405, fig. 10) defined in a wall of the first space and through which the cooling air in the first space is discharged (Fu, para. [0059]).

Regarding claim 4, Fu as modified teaches the refrigerator of claim 3 as discussed above, wherein the first space (Lim, 43, fig. 3) and the second space (Lim, 41, fig. 3) are arranged in a lateral direction of the refrigerator (see at least fig. 3, where the first space 43 and the second space 41 separated by the divider 30 or 95 are arranged in a lateral direction).

Regarding claim 5, Fu as modified teaches the refrigerator of claim 3 as discussed above, wherein the first space (Fu, 130, fig. 10) comprises a bottom, a front surface, a rear surface (Fu, 88, fig. 11) including the wall, and a side surface (e.g. the drawer 120 having a front wall 122 provided with a handle 123, a floor 126, side walls 128 and 129 and a rear wall 130 in fig. 10), and wherein the inlet port (405, fig. 10) is formed at the rear surface of the first space (para. [0059]).

Regarding claim 6, Fu as modified teaches the refrigerator of claim 5 as discussed above, further comprising a first seat (Fu, 106, 107, 109, fig. 11) in which the fan housing (Fu, Fu, 106, 107, 109, fig. 11) is formed at the rear surface (Fu, 88, fig. 10) of the first space (Fu, see at least fig. 11).

Regarding claim 7, Fu as modified teaches the refrigerator of claim 6 as discussed above, wherein the first seat (Fu, 106, 107, 109, fig. 11; Lim, 51, fig. 6) is recessed downward from a top of the rear surface of the first space, and wherein the inlet port (Fu, 405, fig. 11) is formed below the first seat (Fu, see at least fig. 11).

Regarding claim 8, Fu as modified teaches the refrigerator of claim 6 as discussed above, further comprising a temperature sensor (Fu, 116, fig. 11) provided in the drawer body, wherein the temperature sensor (Fu, 116, fig. 11) is adjacent to the fan housing (Fu, 69, fig. 11). 

Regarding claim 9, Fu as modified teaches the refrigerator of claim 8 as discussed above, further comprising a second seat (Fu, 118, fig. 6) formed in the rear surface of the first space, except for the second seat being connected to the first seat.
However, Fu teaches it is known to place a plurality of temperature sensors (116, 117, fig. 6) in various locations in the drawer to control the amount of intake air and particularly sense an actual temperature in inner housing (para. [0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second seat where the second seat is being connected to the first seat, since it has been held that mere relocation of an element (i.e. second seat) would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Rather, it would be an attempt to discover an optimal location for measuring a temperature inside the drawer.

Regarding claim 10, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the drawer (Fu, 120, fig. 2) is configured to be movable (e.g. the drawer 30 slides open).

Regarding claim 13, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the cooling air duct comprises: 
a first cover (Fu, 45, fig. 11);
a second cover (Fu, 84, fig. 11) coupled to a lower side of the first cover; and
a cooling air path formed between the first cover and the second cover (Fu, see at least fig. 11, wherein the cooling air path (i.e. represented with arrow lines) flows between the first cover 45 and the second cover 84). 

Regarding claim 19, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the fan housing (Fu, 69, fig. 10) includes:
a housing body (Fu, 73, fig. 11) which accommodates the fan (Fu, 71, fig. 11);
a panel coupling flange (Fu, i.e. flat plate of the fan housing 69, fig. 11) provided at a rear portion of the housing body and coupled to the rear panel (Fu, 49, fig. 111); and
a blocking wall extending from the panel coupling flange rearward and provided behind the rear panel to prevent defrosted water from being introduced into the housing body (Fu, para. 0030]; in fig. 11 where the flat plate of the fan housing 69 has one lateral edge arranged between projections 106 and 107 and a second, laterally extending edge, which is seated upon ledge 109). 
Note that the above recitation, “to prevent defrosted water from being introduced into the housing body”, regarding the “panel coupling flange” and “blocking wall” of claim 19 is considered to be an intended use limitation. Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. See MPEP § 2114 II.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Lim, Tuzi, and Applicant Admitted Prior Art, Lee et al. (KR 1020130044959 B1), hereinafter Lee.
Regarding claim 11, Fu as modified teaches the refrigerator of claim 10 as discussed above, except wherein a volume of the first space and the second space are variable, based on a movement of the divider.
Lee teaches a drawer having a partition (i.e. divider) which divides a storage space of the drawer, and a partitioning size of the storage space may be changed according to a size of the food item (fig. 2; para. [0007] of the specification of the instant application). 
Because it is known to provide a divider for the purpose of diving a storage space of the drawer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the drawer of Fu as modified by providing the divider of Lee, to divide the storage space as needed

Regarding claim 12, Fu as modified teaches the refrigerator of claim 10 as discussed above, except wherein the drawer further comprises a rack with which the divider is interlocked, wherein the rack is provided at a front surface or a rear surface of the drawer body.
Lee teaches a drawer having a plurality of racks (140, figs. 2 and 8) which allow a divider (110, figs. 2 and 8) having rollers (145, fig. 8) to easily move along the racks without being detached (p. 12, paras. [2-6] of the translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the refrigerator Fu as modified by providing the plurality of racks as taught by Lee, in order for the divider can easily move along the racks without being detached. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Lim, Tunzi, and Kang et al. (US 2008/0196440 A1), hereinafter Kang.
Regarding claim 20, Fu as modified teaches the refrigerator of claim 13, except further comprising:
(i) a first seal protruding toward a lower portion of the cooling air duct, the first seal being arranged at a position spaced apart from a side portion of the drawer body toward an inside thereof; and
(ii) a second seal installed at a groove of the second cover, the groove being formed along an edge of the second cover.
As to (i), Fu teaches the lower portion of the cooling air duct (84, fig. 11) and a side portion of the drawer body (see at least para. [0028]; fig. 6; wherein an inner housing 43 that is preferably molded of plastic to include a top wall 84, a bottom wall 85, side walls 86 and 87, a rear wall 88 and an open frontal portion 89) are a single molded of plastic which eliminates the need for having the first seal to prevent the cooling air inside the storage space from leaking between the lower portion of the cooling air duct (84, fig. 11) and the drawer body. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Fu as modified to have the lower portion of the cooling air duct and the side portions of the drawer body into two separate elements and joined using a seal (i.e. gasket, etc…) since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
As to (ii), Kang teaches a storage receptacle for a refrigerator comprising a box casing detachably installed in a refrigerator cabinet, said box casing having a mounting space whereby a storage receptacle can be inserted and withdrawn (para [0017]) and the boxing casing is mounted utilizing support ribs further comprising catching protrusions and hooks (paras. [0137]-[0142]), all for the purpose of providing the user flexibility in withdrawing an entire storage compartment when necessary, while simultaneously preventing inadvertent removal of said box casing (paras. [0017], [0142]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the storage compartment and its cooling air duct and their relationship with the refrigerator cabinet of Fu as modified to reconfigure said compartment to be mounted within the cabinet, whereby the drawer can be inserted and withdrawn, and the mounting structure of the storage compartment comprises support ribs, said support ribs forming a seal along the top surface of the storage compartment wherein catching protrusions comprise a groove relationship with catching hooks along an edge Kang, in order provide the user flexibility in withdrawing the entire storage compartment when necessary, while simultaneously preventing inadvertent removal of said compartment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Similar to the allowable subject matter indicated in Patented Parent Application No. 15/097,615, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling air duct comprising a coupler extending from the first cover towards the second cover to divide an inner space between the first cover and the second cover into the cooling air path and an air layer. 
Regarding independent claims 21 and 22, the prior art of record, Fu in view of Lim and Tunzi, teaches: a refrigerator comprising a cabinet forming a storage compartment, a rear panel forming a rear wall of the storage compartment and having at least one cooling air outlet hole, a fan housing coupled to the rear panel, an outlet port which is formed at the fan housing, a drawer provided in the storage compartment, wherein the drawer includes a drawer body forming a storage space; a divider configured to partition the storage space into a first space and a second 
a cooling air duct (e.g. formed between the top wall 84 and the glass plate 45 in fig. 11) provided at a side of the drawer body and including a first cover, a second cover and a cooling air path formed between the first cover and the second cover (at least para. [0031]; where the cooling air flows between side walls 86, 87 and side walls 51 and 52) (claim 22);
However, Fu, Lim, and Tunzi fail to disclose, suggest, or teach, the cooling air duct comprising the coupler extending from the first cover towards the second cover to divide an inner space between the first cover and the second cover into the cooling air path and an air layer.
Further, as indicated in the Non-Final Office action mailed on 09/13/2021, Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763